UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4772
EDWARD ANTHONY BARTON,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                             (CR-99-96)

                      Submitted: October 18, 2001

                      Decided: October 29, 2001

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Joseph T. Grunkemeyer, Cary, North Carolina, for Appellant.
Michael Gordon James, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BARTON
                              OPINION

PER CURIAM:

   Edward Anthony Barton appeals from his conviction and 235-
month sentence imposed following his guilty plea to the offense of
conspiracy to distribute cocaine and crack cocaine. 21 U.S.C.A. § 846
(West 1999). Barton’s counsel filed a brief pursuant to Anders v. Cal-
ifornia, 386 U.S. 738, 744 (1967), stating that there were no meritori-
ous issues for appeal, but challenging the sufficiency of the Fed. R.
Crim. P. 11 hearing, the amount of drugs attributed to Barton, and the
effectiveness of counsel. Barton was informed of his right to file a pro
se brief, but has not done so. Because our review of the record dis-
closes no reversible error, we affirm Barton’s conviction and sen-
tence.

   Counsel first contends that the plea was invalid because, during the
plea hearing, the district court failed to explain to Barton the effects
of supervised release and the application of the Sentencing Guide-
lines. We note, also, that the court did not explain the elements of the
conspiracy offense to which Barton pled guilty. However, these items
were explained in the plea agreement, which Barton acknowledged
that he read, discussed with counsel, understood, and signed. We find
that any error by the district court was harmless and that the plea was
knowingly, intelligently, and voluntarily entered. See Fed. R. Crim.
P. 11(h) (providing standard); United States v. DeFusco, 949 F.2d
114, 117 (4th Cir. 1991) (upholding guilty plea as knowing and intel-
ligent although based on information received before plea hearing).

   Counsel next challenges the amount of drugs attributed to Barton.
Because this issue was not presented to the sentencing court, our
review is for plain error. United States v. Olano, 507 U.S. 725, 731-
32 (1993). Barton pled guilty to an offense involving an amount of
drugs sufficient to require the imposition of a penalty under 21
U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp. 2001). Barton’s 235-
month sentence was based on a quantity that is supported by the
record and does not exceed the forty-year statutory maximum under
this provision. His supervised release term of five years is valid under
§ 841(b)(1)(B), which provides for a minimum supervised release
                       UNITED STATES v. BARTON                          3
term of four years. See United States v. Pratt, 239 F.3d 640, 647, 648
n.4 (4th Cir. 2001). We find no plain error in Barton’s sentence.

   Lastly, the Anders brief challenges trial counsel’s failure to object
at sentencing to the quantity of drugs attributed to Barton. Generally,
claims of ineffective assistance of counsel should be raised in a
motion under 28 U.S.C.A. § 2255 (West Supp. 2001), and not on
direct appeal, unless the record conclusively shows that counsel was
ineffective. United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).
We find that Barton has failed to meet the requisite showing to raise
these claims on direct appeal. See id.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Bar-
ton’s conviction and sentence. We deny counsel’s motion to withdraw
at this time. This court requires that counsel inform his client, in writ-
ing, of his right to petition the Supreme Court of the United States for
further review. If the client requests that a petition be filed, but coun-
sel believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED